DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/10/2020 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Titus et al. (US 6152662, hereinafter ‘Titus’) in view of Bass et al. (USPG 20040095380, hereinafter ‘Bass’), Mutch et al. (USPG 20110262240, hereinafter ‘Mutch’) and Chaloux (US 5739766).
Regarding claim 1, Titus discloses a key duplication system. The duplication system includes an imaging device 804 is configured to capture data related to a master 
Bass discloses a similar system for use in a key duplication system, said system being packaged in a kiosk (Paragraph [0058]). The system of Bass utilizes a database 16 including a logic which communicates with an imaging device from a known key-blank identification system (i.e. the system of Titus, Paragraph [0044]), the key cutting device and a user interface display 18. The database and logic are operative to regulate operation of the imaging device and the key cutting device by taking images and then turning on the cutting device (see Paragraph [0044] which explicitly discloses the system being operatively associated with any known key replication device so as to create a cohesive, fully automated system, emphasis added).
It would have been obvious to one having ordinary skill in the art at the time of filing to modify the system of Titus by incorporating the database and logic of Bass, not only as explicitly set forth by Paragraph [0044] of Bass, but to form a more user-friendly and accurate key duplication system and to package the system in a kiosk to allow the device to be set up in retail locations. Neither Titus nor Bass explicitly disclose the kiosk defining an outer shell having an opening, or utilizing the antenna in the logic to communicate with the database.
Mutch discloses a similar key duplication machine, wherein the machine is a kiosk defining an outer shell having an opening at the key-load position (see Figures.)

Chaloux discloses a transponder detector/antenna 12 suitable for use in a key duplication system (Col. 5, Lines 1-4), wherein the logic for creating a duplicate would communicate with said antenna to produce a working copy of the key.
Therefore, it would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the antenna of Titus into the logic of Bass, as taught by Chaloux, to produce a copy of a key including a transponder, as is common in more modern keys.
None of Titus, Bass, Mutch or Chaloux explicitly disclose placing the antenna at the key load position/opening. However, the antenna is designed to read data off of the key, therefore it would have been obvious to one having ordinary skill in the art at the time of filing to place the antenna at the opening, next to the key load position, so that the antenna could successfully read the data located in the master key.
Additionally, it has been held that rearranging parts of an invention involves only routine skill in the art. In re Japikse, 86 USPQ 70.
Regarding claim 2, Titus discloses the master key including a microchip 2204 embedded therein.
Regarding claim 3, none of Titus, Bass or Mutch disclose the structure of the antenna.
Chaloux discloses the antenna 12 for detecting a transponder in a key being a coil antenna (Col. 3, Lines 31-38), said coil comprising at least one pair of windings.
It would have been obvious to one having ordinary skill in the art at the time of filing to incorporate the structure of the antenna of Chaloux into the undisclosed antenna structure of Titus, to predictably detect RF data from a transponder in a key.
Regarding claims 4 and 5, Titus does not disclose the kiosk accepting and providing inputs and outputs from/to the user as claimed.
Bass discloses the key duplication system kiosk accepting user inputs and providing outputs to the user via the user interface display to facilitate key duplication (Paragraph [0035]).
It would have been obvious to one having ordinary skill in the art at the time the of filing to provide the user interface display of Bass to the system of claim 1 to make the key duplication process more user-friendly.
Regarding claims 6 and 7, Titus discloses the master key being inserted into the system, and the imaging device capturing an image of a key pattern of the master key. The logic then analyzes said image and compares said image with data from the database (see Titus, claim 34) to determine a proper key blank for duplicating said master key.
Regarding claim 8, Titus does not disclose providing output information identifying said proper key blank being displayed on the user interface display.

It would have been obvious to one having ordinary skill in the art at the time of filing to provide the identified key blank information on the user interface display of Titus, as taught by Bass, to help a user quickly retrieve the appropriate key blank if needed.
Regarding claim 9, Titus does not disclose a display rack for storing a plurality of key blanks.
Bass discloses a display rack 100 for storing a plurality of key blanks 106. It would have been obvious to one having ordinary skill in the art at the time of filing to provide the display rack of Bass to the system of Titus, to provide a neat, organized way of displaying key blanks to the user.
Regarding claims 10-12, while Titus discusses using the data read from the master key via the antenna being used in the key duplication process, the process is not as claimed.
However, Chaloux discloses utilizing the data read from the master key by the antenna utilizing a logic to compare the data read from the master key to data stored on the database (see Col. 3, Lines 31-46, for the apparatus to display the brand/model of the transponder on the LCD display, the apparatus must inherently compare the data read by the antenna to a database of transponder types/brands/models). This data is used to determine a proper key blank (Col. 4, Lines 10-14).
claim 1 to allow the appropriate key blank to be chosen.
Regarding the limitation of ‘identifying the proper key blank’ via output information on the user interface display, Bass discloses that upon determination of the appropriate key blank being used for key duplication, the blank is identified on the user interface display (Paragraph [0052]).
It would have been obvious to one having ordinary skill in the art at the time of filing to provide the identified key blank information on the user interface display of claim 1, as taught by Bass, to help a user quickly retrieve the appropriate key blank if needed.
Response to Arguments
Applicant’s arguments with respect to claims 1-20 have been considered but are moot because the new ground of rejection does not rely on any reference or combination of references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Alan Snyder whose telephone number is (571)272-4603.  The examiner can normally be reached on M-R 7:00a - 5:00p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Boyer Ashley can be reached on 571-272-4502.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Alan Snyder/Primary Examiner, Art Unit 3722